Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Please replace the ABSTRACT with the following new ABSTRACT:

				
Abstract:
A multichannel syringe for use with a metering device having a barrel holding apparatus of a syringe barrel and an axially movable holding apparatus of a syringe plunger 5 comprising: a plunger unit having a drive rod comprising the plunger holding apparatus, a crossmember on the lower end of the drive rod, and a plurality of syringe plungers projecting downward and parallel to the drive rod, a barrel unit comprising a support and rows of syringe barrels arranged in a parallel 10 manner, protruding downwards from the support, and having lower and upper syringe openings, and a running region,
wherein each syringe plunger engages a syringe barrel through, an upper syringe opening and is sealingly guided in the running region, and the barrel holding apparatus is above the syringe barrel and is connected to the support.

	The new ABSTRACT above was necessary only to convert such into a single paragraph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Monday to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861